Walb v. Snyder, Appellant.
Per Curiam,
This action of assumpsit was brought by two of the children of Mary Ann Snyder, nee Knabb, to recover S500 and interest charged upon certain land conveyed to and now held by the defendant. The written instruments by which said charge is alleged to have been created, etc., were given in evidence. One of them is the deed of Henry H. Maurer to Mary Weil (formerly the said Mary A. Snyder), wife of Benjamin Weil, dated May 14,1864, conveying to her, for and during the term of her natural life, certain premises which said Weil and wife, by deed of even date, had conveyed to said Maurer. This deed, signed, sealed and acknowledged by H. H. Maurer, Susan Maurer his wife and Benjamin Weil, contains, inter alia, the following: “ It is hereby understood that this estate shall not be liable to the curtesy of the husband. After the death of the said Mary Weil the said tract of land shall become vested in her two sons, A. Orlando Snyder and Albert Snyder, their heirs and assigns forever; they however to pay unto the other heirs of the said Mary Weil the sum of eight hundred dollars upon her death, together, each of the said sons to pay as a part or portion of the said eight hundred dollars as she shall in writing direct, providing it shall be divided in two sums of five hundred and three hundred dollars, and their said portions and the interest of the said two sons shall be subject to the payment of the said eight hundred dollars until the same shall be paid as aforesaid.”
The admission of this deed is the subject of complaint in the first specification; but we are unable to see wherein it was incompetent or irrelevant.
Again, the plaintiff put in evidence the deed of said Mary Weil, dated March 1,1866, for the purpose of showing that her order or direction, above provided for, was made. In that instrument she designates the payment of five hundred dollars shall be made by Albert Snyder, and charges that sum on his portion of the property. This evidence was objected to and constitutes the second specification of error. We think it was clearly competent for the purpose for which it was offered, and the specification is not sustained.
*170All the testimony consisted of records and written instruments, including those above referred to. They were, of course, for the construction of the court. In construing them as he did, and in directing a verdict, in favor of the plaintiffs for the five hundred dollars and interest, upon which the judgment de terris was entered, we think the learned judge committed no error. There is nothing in either of the specifications that would justify either a reversal or modification of the judgment.
Judgment affirmed.
Walb v. Dailey, Appellant.
Per Curiam, March 13,1893:
The facts in this case are similar to those in Walb et al. v. Snyder, No. 31, July Term 1892, which has just been disposed of, except that the defendant, Mary F. Dailey, holds the land, charged with the sum claimed by plaintiffs, as devisee of her husband, who by sundry mesne conveyances and assurances acquired title thereto from Orlando Snyder. The principles involved are the same in both cases. There was no error in admitting the evidence recited in the first and second specifications. Nor was there any error in construing the papers admitted in evidence, or in directing a verdict for the amount of plaintiffs’ claim, and afterwards entering judgment de terris thereon.
Judgment affirmed.